[Cite as State v. Prim, 2014-Ohio-931.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100138




                                          STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                           JESSE PRIM
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CR-97-357925


        BEFORE: Celebrezze, P.J., Keough, J., and Blackmon, J.

        RELEASED AND JOURNALIZED: March 13, 2014
FOR APPELLANT

Jesse Prim, pro se
Inmate No. 357-237
Grafton Correctional Institution
2500 S. Avon Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: T. Allan Regas
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




FRANK D. CELEBREZZE, JR., P.J.:
       {¶1} Defendant-appellant, Jesse Prim, appeals the judgment of the common pleas

court denying his motion to correct his sentence. After a careful review of the record and

relevant case law, we affirm the trial court’s judgment.

                                  I. Procedural History

       {¶2} Appellant was indicted in connection with the shooting death of victim Terry

Smith on December 5, 1997. Appellant’s case proceeded to a jury trial, after which he

was found guilty of aggravated murder, with a three-year firearm specification, in

violation of R.C. 2903.01; attempted murder, with a three-year firearm specification, in

violation of R.C. 2903.02; unlawful possession of a dangerous ordnance, with a firearm

specification, in violation of R.C. 2923.17; and having a weapon while under disability in

violation of R.C. 2923.13. On April 27, 1998, appellant was sentenced to serve a life

term of imprisonment.

       {¶3} In his direct appeal, appellant claimed that the trial court failed to provide an

instruction on voluntary manslaughter; abused its discretion by referring appellant to the

court psychiatric clinic for an evaluation; and allowed the introduction of statements that

appellant had made to police that were not voluntary. He also claimed he received

ineffective assistance of counsel. This court found that appellant’s assignments of error

were without merit and affirmed his convictions and sentence. State v. Prim, 134 Ohio

App.3d 142, 730 N.E.2d 455 (8th Dist.1999).

       {¶4} Following this court’s affirmance, appellant filed a motion for resentencing in

August 2009. The trial court denied the motion and appellant appealed. State v. Prim,
8th Dist. Cuyahoga No. 93955, 2010-Ohio-1580. In his appeal, appellant argued that

“all his sentences [were] void because the trial court failed to inform him of postrelease

control.” This court agreed with respect to appellant’s charges for unlawful possession

of a dangerous ordnance and having a weapon while under disability.              Id. at ¶ 8.

Accordingly, this court remanded the case to the trial court for resentencing.

       {¶5} On remand, the trial court determined that appellant had already completed

his sentence for the charges of unlawful possession and having a weapon while under

disability.   Thus, the trial court concluded that it lacked jurisdiction to resentence

appellant on those charges and that it could not impose postrelease control.

       {¶6} In April 2013, appellant filed a motion to correct his sentence.         In his

motion, appellant alleged that the trial court failed to credit the two years he served for

having a weapon while under disability and possession of a dangerous ordnance toward

his murder sentence, in accordance with R.C. 2929.19(B)(2)(g)(i). Appellant further

alleged that, pursuant to R.C. 2929.19(B)(2)(g)(ii), he was entitled to a hearing on this

matter. In June 2013, appellant’s motion to correct his sentence was denied.

       {¶7} Appellant now brings this timely appeal, raising one assignment of error for

review.

                                  II. Law and Analysis

       {¶8} In his sole assignment of error, appellant argues that the trial court committed

reversible error by denying him a hearing on his motion to correct his sentence.
       {¶9} Within this assignment of error, appellant claims that because the trial court

erred in failing to impose postrelease control, his sentences for having a weapon while

under disability and possession of a dangerous ordnance were “void” in their entirety.

Thus, appellant contends that because the sentences were void, and because they were

ordered to run prior to and consecutive to his sentence for aggravated murder, he should

have received credit for time served on those sentences.         Appellant’s contention is

without merit.

       {¶10} Where a trial court fails to properly impose postrelease control, only the

postrelease control sanction is void; the remainder of the sentence remains intact. See

State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332. Thus, appellant

was not entitled to any “jail-time” credit, and the trial court had no obligation to hold a

hearing pursuant to R.C. 2929.19(B)(g)(i)-(ii).       Appellant’s request for relief was

properly denied.

       {¶11} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
PATRICIA A. BLACKMON, J., CONCUR